DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  determining a first lean price for the first leg based on the first lean pricing technique and market data for the first tradeable object; determining a second lean price for the second leg based on the second lean pricing technique and market data for the second tradeable object; calculating a quoting price for the third leg based on the determined first lean price for the first leg, the determined second lean price for the second leg and the desired spread trading strategy price and the definition for the trading strategy; generating an order message for the third tradeable object based on the definition for the trading strategy and the calculated quoting price. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claimed invention allows for managing strategy trading such as a spread trading strategy having multiple lean legs which is a fundamental economic practice, in particular, mitigating risk, hedging,  which is a certain method of organizing human activity. The mere nominal recitation of “by a gateway” do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, by a gateway, a definition for a trading strategy…; receiving, by the gateway, a desired trading strategy price; and sending, by the gateway, in response to generating the order message for the third leg, the generated order message to an electronic exchange including a market for the third tradeable object.  The receiving and sending steps are recited at a high level of generality (i.e., as a general means of receiving and sending data). Receiving and sending data  are forms of insignificant extra-solution activity –see MPEP 2106.05(g).

 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication Symantec, TLI Communications, OIP Techs, and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and sending limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-13 is/are ineligible.

	

Response to Arguments
4.	Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, applicants contend that the Office action dismisses the Ex parte Smith decision as nothing more than a fact-specific PTAB decision.  The Examiner respectfully disagrees.  The Board decision concluded that the limitations in Ex parte Smith integrated the recited judicial exception into a practical application because the additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time.  Here, the claims do not recite a “specific time mechanism.” The claims of the instant application merely uses a computer as a tool to perform the abstract idea. As indicated in the rejection above, the claims here fall into the groupings of Abstract idea of certain methods of organizing human activity, (fundamental economic practice such as hedging and mitigating risk), and do not integrate the exception to a practical application because the claims use generic computer components performing generic computer functions . Merely using a “gateway” as a tool to perform the abstract idea cannot provide an inventive concept under Step 2B. The claims are not patent eligible under 35 USC 101. It is noted that the Examiner provided a clear line of reasoning about the Smith decision and how it differs from the instant application. 
On page 8 of the Remarks, Applicants argue that no known electronic trading system provides the features and functionality of the pending claims which in, turn, [SIC] with respect to known electronic trading systems. The argument is not convincing.  Novelty does not overcome the rejection under 35 USC 101 when the claims are clearly directed to an abstract idea and when considering each claim element in turn, the function performed by the computer system at each step of the process is purely generic.  Each step of the claimed method does no more than require generic computer to perform generic computer functions.
The Applicant argues that the pending claims do not recite an abstract ideas because the claimed tool and resulting functionality as discussed and described in the Specification ¶[0086], i.e., the provided tool allows for the control of the behavior of a spread as it is generated and/or displayed and/or traded, depending on the particular parameter specified by the user, and therefore is not one of the enumerated groupings discussed in the MPEP 2106.04(a)(2). 
The argument is not convincing. The Patent Office has issued guidance about this framework. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg, 50 (Jan. 7, 2019) (“Revised Guidance”).  Under the Revised Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Revised Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Revised Guidance is “[certain methods of organizing human activity—fundamental economic principles or 
Here, apart from the recited system, i.e.,  a gateway, the claims recite  abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1 —i.e., the “receiving,” “determining,” “calculating,” “generating,” and “sending,”—and explains that they describe the concept of managing strategy trading such as a spread trading strategy having multiple lean legs resulting in reduction of trader’s risk-see Spec. ¶¶[0013], [ 0015], which falls into the groupings of abstract ideas of certain methods of organizing human activity, in particular, fundamental economic principles or practices (including hedging, mitigating risk).  The Examiner’s approach here is consistent with USPTO guidance.  
	On page 10 of the Remarks, Applicant suggests that under step 2A, prong two of the Revised 2019 Guidance, the claims are integrated into a practical application of the abstract idea. The Applicant further suggests that the claimed tool and resulting functionality described in the Specification at, for example, paragraph [0086] and recited in the pending claims represents an improvement that integrates any judicial exception into a practical application of "another technology" as discussed in MPEP 2106.04(d)(1). 

The only claim elements beyond the judicial exception are the claimed “gateway,”  i.e., generic computer components used to perform generic computer functions—a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. [0039], [0041]). In other words, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  
	Here, the computing device is recited at a high-level or generality (i.e., as a generic “gateway” performing a generic computer functions of determining a first and second lean price for the first and second legs, calculating a quoting price for a third leg, generating an order message for a third tradeable object, and sending, in response to the order message for the third leg, the generated order message to an electronic exchange) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELDA G MILEF/Primary Examiner, Art Unit 3694